Citation Nr: 1600814	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD) and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from April 1971 to December 1971.   

This appeal came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that continued a prior denial of service connection for PTSD.  In a May 2014 decision, the Board granted reopening of the claim for service connection for PTSD and denied the reopened claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a joint motion of the parties.  The joint motion indicates that the May 2014 Board decision failed to adjudicate a, "reasonably raised claim of depression that was encompassed within the claim of entitlement to service connection for PTSD" in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The joint motion specifically states that the Board decision was not vacated with regard to the denial of service connection for PTSD.  


REMAND

In December 2011, the Veteran provided testimony in conjunction with a claim of service connection for posttraumatic stress disorder.  In a November 2015 letter, the Veteran was informed that the Veterans Law Judge who presided at the December 2011 hearing was not available to participate in a decision on the appeal and was informed of his options for another Board hearing.  In December 2015, the Veteran responded that he desired to be scheduled for a Board videoconference hearing.  Such hearings are scheduled by the RO.

Accordingly, this matter is REMANDED to the RO for the following action:

The RO should schedule the Veteran for the desired videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




